IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SYETA BREWINGTON, AS PARENT               : No. 542 EAL 2016
AND NATURAL GUARDIAN FOR                  :
JARRETT BREWINGTON, A MINOR,              :
AND SYETA BREWINGTON IN HER               : Petition for Allowance of Appeal from
OWN RIGHT                                 : the Order of the Commonwealth Court
                                          :
                                          :
                                          :
                                          :
            v.                            :
                                          :
                                          :
CITY OF PHILADELPHIA, WALTER G.           :
SMITH ELEMENTARY SCHOOL AND               :
THE SCHOOL DISTRICT OF                    :
PHILADELPHIA                              :
                                          :
                                          :
                                          :
                                          :
PETITION OF: THE SCHOOL DISTRICT          :
OF PHILADELPHIA


                                      ORDER



PER CURIAM

      AND NOW, this 11th day of July, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:

      a.    Whether the Commonwealth Court’s conclusion that the alleged
            negligence in this case concerned real property impermissibly broadens
            the real property exception and requires school districts to take
            unreasonable steps (and steps the court does not specify) to protect
            themselves from liability?
      b.    Whether [Respondents’] claim of a defect in the real property is properly
            construed as a claim of negligent supervision when the actual negligence
involved, if any, pertained to the supervision of students and was not
related to real property?




                   [542 EAL 2016] - 2